RESOLUCIÓN
Examinadas la “Moción solicitando reinstalación” y la “Moción en cumplimiento de orden”, presentadas por la señora María del Rosario Pujol Thompson, y la “Moción in-formativa sobre el estado de la inspección de la obra notarial incautada”, presentada por la Directora de la Oficina de Ins-pección de Notarías, se reinstala inmediatamente a la Leda. María del Rosario Pujol Thompson al ejercicio de la aboga-cía y la notaría.

Se ordena a la Directora de la Oficina de Inspección de Notarías que entregue el sello y la obra notarial a la Leda. María R. Pujol Thompson.


Publíquese.

Lo pronunció y manda el Tribunal, y lo certifica la Se-cretaria del Tribunal.
(Fdo.) Aida. Ileana Oquendo Graulau

Secretaria del Tribunal Supremo